Title: To Thomas Jefferson from James Madison, 10 November 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            [on or before
                                10 Nov. 1807]
                            
                        
                        There appears only, in a journalized acct. of the transactions by Rbt Lear a passage under date of June 3—intimating that he sd. be disposed to give time rather than suffer the business to be broken off—& our
                            countrymen left in slavery—with a succeeding intimation that he had consented to the condition, of allowing time for the
                            delivery of the family of the Ex Bashaw. This consent however not appearing in the article of Public Treaty on that
                            subject, Mr Davis was directed to insist on its execution. An ex &c—; unless indeed he should have
                            unguardedly relied on the above information that he had been led by
                            a humane regard to our Citizens in Captivity to consent to a [suspennon?] of delivery of the Ex. B’s family, as sufficient notice of a mutual understanding
                            that the delivery was not immediately demandable under the Treaty.
                        The date of Lear’s letter viz July 5. and the minute acct. of the Treaty the sole & professed subject of
                            it, make it impossible that he could have omitted the notice of his declaration there, and have communicated in any other
                            letter; especially as there appears no chasm in his correspondence. Will it not be better then not to presume a
                            miscarriage, particularly in such strong terms. I am persuaded that the importance of the communication was lost in the
                            magnitude of the general object as viewed by Lear, and that he did no more
                            than what appears in his Journal
                        In place of what is between [ ] something like the following is suggested
                        “How it has happened that the Declaration of June 5, has never before come to our knowledge, can not with
                            certainty be said. But whether there has been a miscarriage of it, on the way, or a failure of the ordinary attention and correctness of that Functionary in making his
                            communications] I have thought it due to the Senate &c
                    